Case 1:17-cv-00539-ER Document 149 Filed 09/30/20 Page 1 of 8 PageID #: 4643



                 IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF DELAWARE


LIVE FACE ON WEB, LLC                   :
                                        :     CIVIL ACTION NO. 17-539
     v.                                 :
                                        :
ROCKFORD MAP GALLERY, LLC, et al.       :


                          M E M O R A N D U M


EDUARDO C. ROBRENO, J.                              SEPTEMBER 30, 2020



           This is a copyright infringement action brought

pursuant to the Copyright Act of 1976, 17 U.S.C. § 101 et seq.

Plaintiff Live Face on Web, LLC (“Plaintiff”) claims that

Defendants Rockford Map Gallery, LLC, First State Map & Globe

Co., and Patrick Keane (“Defendants”) distributed its

copyrighted computer code without authorization. Presently

before the Court is Defendants’ motion for summary judgment

based on statute of limitations. Because Plaintiff’s claims are

barred by the applicable statute of limitations, the Court will

grant Defendants’ motion.

I.   FACTS

           Defendant Keane is the owner of Defendants Rockford

Map Gallery and First State Map & Globe, which are two small

businesses that he operates. In mid-2011, Defendants purchased a

license to use a JavaScript computer code along with custom
Case 1:17-cv-00539-ER Document 149 Filed 09/30/20 Page 2 of 8 PageID #: 4644



“virtual greeter” videos from a third party, Tweople, Inc., to

be used on Defendants’ two websites, schoolemergencyguide.com

and learnamap.com. This code caused a video overlay of the

virtual greeter to appear on the website to help direct or

inform customers. Every time a visitor opened one of Defendant’s

websites, the website HTML code automatically triggered the

JavaScript code to play the video of the greeter. Defendants

stopped using the virtual greeter and removed the code from

learnamap.com in 2012 and from schoolemergencyguide.com in 2013.

           Plaintiff alleges that Tweople’s product, which

Defendants purchased and used, infringes on its copyrighted

JavaScript code. Plaintiff also asserts that because Tweople’s

customers caused the allegedly infringing JavaScript code to be

automatically distributed each time an individual visited their

websites, these customers are also copyright infringers. There

is no evidence that at the time of the alleged infringement

Defendants knew they were using a possibly infringing product.

           In January 2014, Plaintiff filed claims against

Tweople and at least twenty of Tweople’s customers. Defendants

were not sued at that time. As part of its pre-suit

investigation, and in the weeks prior to January 2014, Plaintiff

accessed one of Tweople’s webservers and was able to download

thousands of short videos of virtual greeters that had been made



                                     2
Case 1:17-cv-00539-ER Document 149 Filed 09/30/20 Page 3 of 8 PageID #: 4645



for Tweople’s customers. The videos made for and used by

Defendants were among those downloaded by Plaintiff.

           Google analytics data also shows that “live face on

web, llc” accessed Defendants’ learnamap.com website on two

separate days in December 2013 during the period when Plaintiff

was conducting its pre-suit investigation of Tweople and its

customers.

           Plaintiff has described how it uncovered the alleged

infringers, including Defendants. First it viewed the short

video made for Tweople’s customer and then searched for that

customer’s website. Once a website was located, Plaintiff

searched the Wayback Machine internet archive for saved versions

of the website from the relevant periods. Finally, Plaintiff

searched the archived website HTML code for signs of its

copyrighted code. Plaintiff contends that it took thousands of

hours and many months to engage in this process and that its

three employees worked part time on this endeavor.

           Plaintiff claims that Eduard Shcherbakov, the owner of

Live Face, viewed Defendants’ virtual greeter video files for

the first time in January and February of 2015. Plaintiff then

waited an additional two years to file its case against

Defendants on May 5, 2017. According to Plaintiff’s complaint

and the exhibits attached thereto, once Shcherbakov watched the

videos made for Defendants, he obtained the relevant archived

                                     3
Case 1:17-cv-00539-ER Document 149 Filed 09/30/20 Page 4 of 8 PageID #: 4646



copies of the Defendants’ sites from the Wayback machine and

identified the infringing code therein within a day.

II.   LEGAL STANDARDS

           Summary judgment will be granted when there is no

genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a).

There is a genuine factual dispute when a reasonable jury could

come to the opposite conclusion. Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 248–49 (1986). A dispute of fact is material

when it “might affect the outcome of the suit under the

governing law.” Id. at 248. The Court views all facts in the

light most favorable to the nonmoving party. See Pignataro v.

Port Auth. of N.Y. & N.J., 593 F.3d 265, 268 (3d Cir. 2010).

           Copyright causes of action have a three-year statute

of limitations period from the time the claim accrues. 17 U.S.C.

§ 507(b). Given that this is a federal cause of action and a

federal statute sets the limitations period, the Court applies

federal law in reaching its decision. 1 In the Third Circuit,

federal courts apply the discovery rule in connection with the

copyright statute of limitations which provides that “a ‘cause



1         See 28 U.S.C. § 1338(a) (“The district courts shall
have original jurisdiction of any civil action arising under any
Act of Congress relating to . . . copyrights . . . . No State
court shall have jurisdiction over any claim for relief arising
under any Act of Congress relating to . . . copyrights.”).

                                     4
Case 1:17-cv-00539-ER Document 149 Filed 09/30/20 Page 5 of 8 PageID #: 4647



of action accrues “when the plaintiff discovers, or with due

diligence should have discovered, the injury that forms the

basis for the claim.”’” William A. Graham Co. v. Haughey, 568

F.3d 425, 433 (3d Cir. 2009) (quoting Disabled in Action of Pa.

v. Se. Pa. Transp. Auth., 539 F.3d 199, 209 (3d Cir. 2008)).

           This analysis proceeds in two steps: first, courts ask

whether the plaintiff “should have known of the basis for [its]

claims [, which] depends on whether [it] had sufficient

information of possible wrongdoing to place [it] on inquiry

notice or to excite storm warnings of culpable activity.” Id. at

438 (alterations in original) (quoting Benak ex rel. All.

Premier Growth Fund v. All. Cap. Mgmt. L.P., 435 F.3d 396, 400

(3d Cir. 2006)).

           And two, if the defendant can demonstrate such storm

warnings, the burden shifts to the plaintiff to show that “[it]

exercised reasonable due diligence and yet [was] unable to

discover [its] injuries.” Id. (alterations in original) (quoting

Benak, 435 F.3d at 400).

III. DISCUSSION

     A.    The Existence of Storm Warnings

           Defendants claim that, no later than January 2014,

sufficient storm warnings, or, in other words, information of

possible wrongdoing, existed to place Plaintiff on inquiry



                                     5
Case 1:17-cv-00539-ER Document 149 Filed 09/30/20 Page 6 of 8 PageID #: 4648



notice of the existence of possible claims against Defendants.

These warnings include:

    •        Knowledge in late 2013 that Tweople and its customers
        were      allegedly violating its copyright.

    •        The receipt of Tweople’s client’s videos sometime in
        the weeks leading up to January 2014 and the knowledge
        that      each of those videos was linked to a likely
        infringer.

    •        That on two different days in December 2013, Plaintiff
             visited Defendant’s learnamap.com website.

             Plaintiff does not dispute any of these facts,

including that Google analytics show that “live face on web,

llc” accessed Defendants’ learnamap.com website during its pre-

suit investigations. Under this set of undisputed facts2,

including that Plaintiff had visited learnamap.com, the court

concludes that, by January 2014, Plaintiff had in its possession

sufficient evidence of Defendants’ possible wrongdoing to place

Plaintiff on inquiry notice.

             The Court concludes that Defendants have met their

burden of establishing adequate storm warnings and that, in the

light most favorable to Plaintiff, no reasonable jury could find


2         Ordinarily, when the facts are in dispute, the date on
which the discovery rule is triggered is left to the fact
finder. Here, however, the salient facts are not in dispute.
Therefore, the issue of when the discovery rule is implicated
can be addressed under the summary judgment standard. See, e.g.,
Graham, 568 F.3d at 441 (reversing the district court’s grant of
summary judgment to the defendant based on the discovery rule
because sufficient facts supported that plaintiff was not on
inquiry notice of the infringement at the relevant time).
                                     6
Case 1:17-cv-00539-ER Document 149 Filed 09/30/20 Page 7 of 8 PageID #: 4649



otherwise. The burden now shifts to Plaintiff to show that even

though it exercised reasonable due diligence, it was unable to

discover earlier its injuries attributable to Defendants.

     B.    Lack of Reasonable Due Diligence

           Plaintiff argues that it exercised reasonable due

diligence in uncovering Defendants’ infringement. However, it

contends that there were thousands of short videos identifying

potential infringers to examine and that it only had three

employees to view them on a part-time basis. Plaintiff is a

sophisticated litigant who pursues alleged infringers on a

regular basis. Given its familiarity with this type of

litigation, it was certainly capable of outsourcing, or

utilizing one of the multiple law firms it retains to handle

this type of litigation, to assist it with this task. That

Plaintiff chose instead a more relaxed method to review the

video clips using three individuals working part time did not

toll or extend the statute of limitations.

           Plaintiff also contends that, given the large number

of potential infringers, the process of uncovering their

identity took significant time. However, regarding Defendants

specifically, Plaintiff has not seriously disputed that its own

amended complaint and exhibits show that it identified the

infringing code in archived versions of schoolemergencyguide.com

on the same day Shcherbakov first viewed the associated video.

                                     7
Case 1:17-cv-00539-ER Document 149 Filed 09/30/20 Page 8 of 8 PageID #: 4650



And that within a day, he identified the offending code in

archived versions of learnamap.com. Moreover, as stated,

Plaintiff does not dispute that “live face on web, llc” twice

visited learnamap.com in December 2013. Especially in light of

these facts, Plaintiff has not explained why it waited an

additional two years after it claims that it first discovered

Defendants’ alleged infringement to bring suit.

           The Court concludes that no reasonable jury could find

that Plaintiff has met its burden of showing that it exercised

reasonable due diligence but was still not able to uncover

Defendants’ alleged infringement until Shcherbakov viewed

Defendants’ videos in early 2015. Not only did Plaintiff have in

its possession or available all of the evidence it needed to

uncover the alleged infringement in late 2013, it had also

identified one of the Defendants’ websites during that time.

IV.   Conclusion

           As a result, the Court concludes that Plaintiff’s

claims against Defendants accrued sometime before January 2014.

Therefore, it had three years from that time, i.e. January 2017,

to file suit. Plaintiff did not file its suit against Defendants

until May 2017. Under these circumstances, Plaintiffs claims are

barred by the statute of limitations and summary judgment must

be awarded in Defendants’ favor.

           An appropriate order follows.

                                     8
